                                                                                 FILED"

UNITED STATES DISTRICT COURT
                                                                             MAR 2 0 2019
WESTERN DISTRICT OF NEW YORK


                                                                                 DISTRICT
JOHN P. PATTERSON,

                     Plaintiff,
                                                         DECISION AND ORDER
              V.

                                                         l:16-CV-00844 EAW
JOEL M.PATTERSON, Sergeant, Five
Points Correctional Facility, SHARI L.
KAMPNICH, Correctional Officer, Five
Points Correctional, WILLIAM S.
PALMER,Correctional Officer, Five
Points Correctional Facility, MATTHEW
R. PIOTROWSKI, Correctional Officer,
Five Points Correctional Facility, and
JOANNE L. SPRINGER, Facility Nurse,
Five Points Correctional Facility,

                     Defendants.



                                    INTRODUCTION


       Plaintiff John P. Patterson ("Plaintiff), proceeding pro se, is an inmate currently

housed at the Marcy Correctional Facility ("Marcy")- Plaintiff brings the instant action

pursuant to 42 U.S.C. § 1983 and New York Penal Law Article 130, alleging that

defendants Joel M. Patterson ("Sergeant Patterson"), Shari L. Kampnich ("Kampnich"),

William S. Palmer ("Palmer"), Matthew R. Piotrowski ("Piotrowski"), and Joanne E.

Springer ("Nurse Springer")(collectively "Defendants") committed various violations of

Plaintiffs state and constitutional rights arising from an alleged assault that occurred while

he was housed at the Five Points Correctional Facility ("Five Points"). (Dkt. 12).



                                            - I -
       Presently before the Court is Plaintiffs motion for a preliminary injunction (Dkt.

21), and Defendants' partial motion to dismiss (Dkt. 22). For the reasons that follow,

Plaintiffs motion for a preliminary injunction is denied, and Defendants' partial motion to

dismiss is granted.

                                     BACKGROUND


I.     Factual History


       The following facts are taken from Plaintiffs Amended Complaint (Dkt. 12), the

operative complaint in the instant action. As is required at this stage of the proceedings,

the Court has treated Plaintiffs allegations as true.

       On November 22,2013,Plaintiff was housed at Five Points, one ofthree maximum

security prisons in the state of New York that has a residential mental health unit

("RMHU"). {Id. at       12-13). He was in his RMHU cell when a nurse made her evening

rounds with Officer Kimball to administer medication. {Id. atf 13). Officer Kimball asked

Plaintiff why he had his pants down when Plaintiffs pants were not actually down. {Id.).

The nurse said that Plaintiffs pants were not down,and Plaintiff got into an argument with

Officer Kimball. {Id. at T| 14). Officer Kimball then threatened to take Plaintiff across to

the infirmary, an area with no cameras,so that he could beat Plaintiffup. {Id.). In response.

Plaintiff became suicidal and swallowed the arms of his glasses. {Id. at 115).

       At approximately 7:00 p.m.. Plaintiff was transported to the Cayuga Medical Center

in Ithaca, New York by Piotrowski and Kampnich so he could get an endoscopy to remove

the glasses arms from his stomach. {Id. at ^ 16). The procedure could not be performed at

that time, and Plaintiff returned to Five Points, arriving at approximately 12:30 a.m. {Id.

                                            -2-
at TfTI 17-18). Piotrowski escorted Plaintiff to the infirmary while Kampnich returned the

transport vehicle. {Id. at ^ 19). Palmer was at the infirmary's desk when Plaintiff checked

in, and Plaintiff was placed in the infirmary holding pen. {Id.). Sergeant Patterson and

Kampnich joined Piotrowski and Palmer at the infirmary desk, and Kampnich referred to

Plaintiff as "the Penis Flasher." {Id. at f 20). Nurse Springer entered the infirmary and

took Plaintiffs vital signs. {Id. at ^ 21). Sergeant Patterson informed Plaintiff that until

the objects he swallowed were removed, he would have to spend the night in a dry cell.'

{Id. at 122).

         Palmer opened up the door to the dry cell, and Plaintiff was told to step inside. {Id.

at ^ 23). Plaintiff had on handcuffs, a waist chain, and leg restraints. {Id.). As Plaintiff

stepped in. Sergeant Patterson pushed him from behind, and Kampnich tripped him. {Id.).

Unable to catch himself because of his restraints. Plaintiff fell to the ground and struck his

face. {Id. at ^ 24). Palmer then kicked the left side ofPlaintiffs face, fracturing Plaintiffs

upper left molar.^ {Id. at ^ 25). Sergeant Patterson told Palmer "not the face" because

Plaintiff had to return to the medical center in the morning. {Id. at ^ 26). Then Sergeant

Patterson, Palmer, Piotrowski, and Kampnich kicked and punched Plaintiff in the head,

back, ribs, and legs, causing bruises and contusions on his legs, exacerbating a low-back

injury, and busting his lip. {Id. at      27-28). Piotrowski grabbed Plaintiff by his shirt

collar, causing him to pass out momentarily. {Id. at ^ 29).



'        A dry cell is a cell with no sink or toilet; only a bedframe and mattress. (Dkt. 12 at
1122).

^        The tooth was so severely damaged that it later had to be removed. (Dkt. 12 at ^ 25).
                                              -3-
       When Plaintiff came to, the corrections officers were forcing him to stand with his

face shoved in the comer ofthe cell, getting blood from his lip onto the wall. (Jd. at ^ 30).

Plaintiff was then ordered to kneel on the bed so his leg restraints could be removed, and

afterwards he was told to stand. {Id. at    31-32). Kampnich and Palmer held Plaintiff on

either side by his shirt, and one of them lifted his collar. {Id. at ^ 33). Plaintiffjumped

back, and he was punched on his head, back, and ribs before being thrown to the ground

on his stomach with his pants around his thighs. {Id. at ]n| 33-34). Palmer held his upper

body down,one or two ofthe other correctional officers held down his legs, and Kampnich

said, "So you like showing your dick!" {Id. at T| 35). Plaintiffs underwear was pulled

down ftirther and either Sergeant Patterson, Kampnich, or Piotrowski pulled on Plaintiffs

penis and then penetrated his anus with a small object. {Id.). Plaintifftried to yell out, but

Palmer covered his mouth to keep him from screaming. {Id.). One of the corrections

officers choked Plaintiff by his shirt collar, causing him to pass out again. {Id. at ^ 36).

       When Plaintiff regained consciousness. Defendants were gone. {Id. at ^ 37).

Sergeant Brinkeroff banged on his door, and Plaintifftold him he needed to report a sexual

assault and be looked at by Nurse Springer. {Id. at ^ 38). Sergeant Brinkeroff said Nurse

Springer would be there shortly. {Id.).

       At approximately 12:45 a.m.. Plaintiffwas seen by Nurse Springer. He was stripped

down to his boxers, and Nurse Springer looked him up and down and began to leave. {Id.

at ^ 40). Plaintiff told her he had been sexually assaulted and listed his injuries, but Nurse

Springer just said "yeah, yeah," before walking out ofthe room. {Id.). She came back two

minutes later and gave Plaintiff a wet paper towel to wipe the blood off his face with and
                                             -4-
ignored Plaintiff when he asked if she had reported the sexual assault. {Id. at ^ 42). In the

medical report about the appointment, Nurse Springer stated that Plaintiff had no visible

injuries. {Id. at ^ 48).

       At 8:00 a.m. on November 23, 2013, Plaintiff returned to the Cayuga Medical

Center for the endoscopy. {Id. at ^ 43). He told the first nurse he saw that he had been

sexually and physically assaulted at Five Points. {Id. at ^ 44). His doctor notified the New

York State Police and the Inspector General's Office about his claims, and while Plaintiff

was waiting for his medical procedure, an Inspector General officer came to speak with

him. {Id. at    46-47). At approximately 10:00 a.m.. Plaintiff was given a sexual assault

nurse exam ("S.A.N.E. exam"), where the nurse reported the following injuries:(I)three

small rectal tears and a small amount of bleeding;(2) an abrasion on his lower lip;(3) a

fracture on his left upper molar tooth;(4) a tender, red mid-back;(5) an abrasion on his

right shin; and (6) a small abrasion on his lower leg. {Id. at    48-49). Plaintiff had the

endoscopy to have the glasses arms removed from his stomach, and he returned to Five

Points around 1:30 p.m. {Id. at ^ 50).

       From November 22 to December 20, 2013, Plaintiff was held at Five Points under

suicide watch and with a camera order. {Id. at ^ 51). On December 20, 2013, he was sent

to the Central New York Psychiatric Center where he stayed for three months, and then he

was placed in the mental health behavioral unit at the Great Meadow Correctional Facility

("Great Meadow"). {Id.).

       On February 20,2014,Plaintifffiled a grievance regarding the November 23,2013,

incident. Around February or March 2014, after Plaintiff filed his grievance. Plaintiff was

                                            -5-
served with a misbehavior report alleging that he had assaulted Five Points staff. {Id. at

^ 59). The report stated that Plaintiff initiated the altercation and included the medical

report where Nurse Springer stated Plaintiff had no visible injuries. {Id. at ^ 62).      A

disciplinary hearing was conducted, and the charges against Plaintiff were dismissed due

to Kampnich's conflicting testimony. {Id. at ^ 67). Plaintiff requested the hearing

disposition and tape number, which he never received. {Id.). On March 27,2016,Plaintiff

submitted a request pursuant to New York's Freedom of Information Law ("FOIL

request") for the papers related to the incident as well as the hearing disposition and tape

number. {Id. at If 69). On April 27,2016,Plaintiff received a response that said there were

"no such documents to give" to Plaintiff. {Id. at ^ 71). Plaintiff contacted the Prisoners

Legal Service of New York ("PLS"), and a PLS attorney called Great Meadow about the

hearing and was told it was still pending. {Id. at ^ 74).

       Sometime between 2013 and 2016, Plaintiff was transferred to Attica Correctional

Facility, and on November 28, 2016, he was transferred to Marcy. (Dkt. 6). On February

9, 2017, he was transferred to Great Meadow (Dkt. 9), and then back to Attica on July 19,

2017(Dkt. 14). Sometime in 2018, Plaintiff was transferred to Five Points (Dkt. 21), and

on October 29,2018, he was transferred to the Central New York Psychiatric Center. (Dkt.

26). As of December 19, 2018, Plaintiff resides at Marcy. (Dkt. 28).

II.    Procedural History


       Plaintiff filed the instant lawsuit on October 21,2016. (Dkt. 1). On April 14,2017,

he was granted leave to proceed informa pauperis, and the Court allowed his § 1983 claims

for excessive use of force, deliberate indifference, and conspiracy to proceed. (Dkt. 11).

                                            -6-
Plaintiff was also given the opportunity to amend his complaint so as to properly assert a

retaliation claim based on his allegations that Defendants filed a false misbehavior report.

{Id. at 12). On May 8, 2017, Plaintiff filed an Amended Complaint re-alleging the false

misbehavior report claim, and also asserting claims for equal protection against Nurse

Springer, retaliation against Nurse Springer, and violations ofNew York Penal Law. (Dkt.

12). On April 18,2018,the Court dismissed Plaintiffs false misbehavior report claim and

directed service of the Amended Complaint, original complaint, and the April 14, 2017,

and April 18, 2018, Orders on Sergeant Patterson, Kampnich, Palmer, Piotrowski, and

Nurse Springer. (Dkt. 18).^

       On June 22,2018, Plaintiff moved for a preliminary injunction. (Dkt. 21). On July

19, 2018, Defendants filed a partial motion to dismiss Plaintiffs claims for equal

protection, violations of New York Penal Law, retaliation, conspiracy, injunctive relief,

and against them in their official capacities. (Dkt. 22). No responses were filed to either

motion. Palmer passed away on September 9, 2018.^^ (Dkt. 25).




^      To the extent the Court's April 18, 2018, Order references Plaintiffs deliberate
indifference claim as being dismissed(Dkt. 18 at 2), any such statement was in error. Only
the false misbehavior report claim was dismissed, as stated in the decretal section of the
Order. {Id. at 4). Plaintiffs deliberate indifference claim has not been dismissed and may
proceed to discovery.

^      An order will issue under separate cover addressing the procedural implications
raised by Defendants' filing ofthe suggestion of death ofPalmer.
                                           -7-
                                       DISCUSSION


I.     Motion for Preliminary Injunction


       After Plaintiff was transferred to Five Points sometime in 2018, he filed a motion

for a preliminary injunction, asking to be moved from Five Points to a different correctional

facility. (Dkt. 21 at 5). Plaintiff was moved from Five Points to the Central New York

Psychiatric Center on October 29, 2018 (Dkt. 26), and then to Marcy on December 19,

2018(Dkt. 28). As Plaintiffis no longer housed at Five Points,Plaintiff's motion is denied

as moot. See, e.g., McPherson v. Coombe, 992 F. Supp. 229, 232 (W.D.N.Y. 1997)

(holding the transfer of the inmate to a different correctional facility rendered his

preliminary injunction motion moot).

II.    Motion to Dismiss


       A.     Legal Standards


              1.     12(b)(1) Motion to Dismiss

      "A plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that the court retains jurisdiction." Makarova v. United

States, 201 F.3d 110, 113(2d Cir. 2000). "When considering a motion to dismiss for lack

ofsubject matter jurisdiction or for failure to state a cause of action, a court must accept as

true all material factual allegations in the complaint." Shipping Fin. Servs. Corp. v.

Drakes, 140 F.3d 129, 131 (2d Cir. 1998). "[T]he district court can refer to evidence

outside the pleadings and the plaintiff asserting subject matter jurisdiction has the burden

of proving by a preponderance of the evidence that it exists." Luckett v. Bure, 290 F.3d

493, 496-97 (2d Cir. 2002). "Indeed, a challenge to the jurisdictional elements of a
                                             -8-
plaintiffs claim allows the Court to weigh the evidence and satisfy itselfas to the existence

of its power to hear the case." Celestine v. Mt. Vernon Neighborhood Health Ctr., 289 F.

Supp. 2d 392, 399 (S.D.N.Y. 2003), aff'd, 249 F. App'x 851 (2d Cir. 2007). "The court

may consider affidavits and other materials beyond the pleadings but cannot rely on

conclusory or hearsay statements contained in the affidavits." Young v. United States, No.

12-CV-2342 ARR SG, 2014 WL 1153911, at *6 (E.D.N.Y. Mar. 20, 2014)(quotation

omitted).

              2.     12(b)(6) Motion to Dismiss

      "In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents

attached to the complaint as exhibits, and documents incorporated by reference in the

complaint." DiFolco v. MSNBC Cable LLC,622 F.3d 104, 111 (2d Cir. 2010). A court

should consider the motion by "accepting all factual allegations as true and drawing all

reasonable inferences in favor ofthe plaintiff." Trs. of Upstate N Y. Eng'rs Pension Fund

V. Ivy Asset Mgmt., 843 F.3d 561, 566(2d Cir. 2016), cert, denied, 137 S. Ct. 2279(2017).

To withstand dismissal, a claimant must set forth "enough facts to state a claim to relief

that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Turkmen v. Ashcroft,589 F.3d 542,546(2d Cir. 2009){qpoXxngAshcroftv. Iqbal, 556 U.S.

662,678 (2009)).



                                            -9-
        "While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiffs obligation to provide the grounds of bis

entitle[ment] to reliefrequires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do." Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). "To state a plausible claim, the complaint's '[f]actual

allegations must be enough to raise a right to relief above the speculative level.'" Nielsen

V. AECOMTech. Corp., 762 F.3d 214, 218(2d Cir. 2014)(quoting Twombly, 550 U.S. at

555).

        B.     Official Capacity Claims and Request for Iniunctive Relief

        Plaintiff alleges claims against Defendants in their official capacities and requests

injunctive relief that be not be boused at Five Points at any time in the future. (Dkt. 12 at

44). Defendants seek to dismiss Plaintiffs request for injunctive relief and bis claims

against them in their official capacities. (Dkt. 22-1 at 6-7, 18-21).

        Under the Eleventh Amendment, states and their agencies are immune from suits

brought by private parties in federal court, unless Congress "unequivocally expresses its

intent" to abrogate that immunity and "acts pursuant to a valid exercise of power," or a

state waives its immunity. In re Charter Oak Assocs., 361 F.3d 760, 765 (2d Cir. 2004)

(quotations and citation omitted). This jurisdictional bar applies "whether the reliefsought

is legal or equitable." Papasan v. Allain,478 U.S. 265,276(1986). The protections ofthe

Eleventh Amendment extend to state officials acting in their official capacity. Kentucky v.

Graham, 473 U.S. 159, 169 (1985); see also Fulton v. Goord, 591 F.3d 37, 45 (2d Cir.

2009); K & A Radiologic Tech. Servs., Inc. v. Comm 'r ofDep't ofHealth, 189 F.3d 273,

                                            - 10-
278 (2d Cir. 1999). "This is so because . . . a judgment against a public servant in his

official capacity imposes liability on the entity that he represents[.]" Graham,473 U.S. at

169(quotations and citation omitted).

       However, "a plaintiff may sue a state official acting in his official capacity—

notwithstanding the Eleventh Amendment—for prospective, injunctive relief from

violations of federal law." In re Deposit Ins. Agency, 482 F.3d 612, 617(2d Cir. 2007).

When determining whether a claim "avoids an Eleventh Amendment bar to suit, a court

need only conduct a 'straightforward inquiry into whether [the] complaint alleges an

ongoing violation of federal law and seeks relief properly characterized as prospective.'"

Verizon Md., Inc. v. Pub. Serv. Comm'n ofMd., 535 U.S. 635, 645 (2002)(alteration in

original) (quoting Idaho v. Coeur d'Alene Tribe of Idaho, 521 U.S. 261, 296 (1997)

(O'Connor, J., joined by Scalia and Thomas, JJ., concurring in part and concurring in

judgment)).

      "Neither the Supreme Court nor the Second Circuit has directly addressed whether

a violation that is not currently in progress may nevertheless be considered 'ongoing' where

the possibility of a future violation exists." Babyrev v. Lanotte, No. 16 Civ. 5421 (ER),

2018 WL 388850, at *4 (S.D.N.Y. Jan. 11, 2018). However, the other circuits that have

examined this issue "have held that the challenged action need not literally 'be in progress'

to defeat a claim of sovereign immunity; rather, 'where there is a threat of future

enforcement that may be remedied by prospective relief, the ongoing and continuous

requirement has been satisfied.'" Doe v. Annucci, No. 14 Civ. 2953(PAE), 2015 WL

4393012, at *16 (S.D.N.Y. July 15, 2015)(quoting Summit Med. Assocs., P.C. v. Pryor,

                                           - 11 -
180 F.3d 1326, 1338 (11th Cir. 1999)); see Waste Mgmt. Holdings, Inc. v. Gilmore, 252

F.3d 316, 330 (4th Cir. 2001)("The requirement that the violation of federal law be

ongoing is satisfied when a state officer's enforcement of an allegedly unconstitutional

state law is threatened, even ifthe threat is not yet imminent."); Vickery v. Jones, 100 F.3d

1334, 1346 (7th Cir. 1996)("[T]he Young exception permits relief against state officials

only when there is an ongoing or threatened violation of federal law."); Han v. U.S. Dep't

ofJustice, 45 F.3d 333, 338 (9th Cir. 1995)(holding the Eleventh Amendment bars suits

where "[t]here is no allegation that the state defendants are likely to approve third party

agreements in the future or that plaintiffs otherwise face a threat of harm from the state

defendants' future actions").

       Plaintiff fails to allege an ongoing violation or threat of future enforcement of

federal law that would entitle him to injunctive relief. Plaintiff requests that he not be

transferred back to Five Points, alleging that if he is. Defendants will retaliate against him

by assaulting him and tampering with his mail and food. (Dkt. 12 at 45). Such statements

merely speculate as to possible future conduct by Defendants; Plaintiff does not allege that

Defendants are currently engaging in unconstitutional behavior or that a policy could be

enforced against Plaintiff in violation of his constitutional rights. See Lee v. O Harer, No.

9:13-CV-1022, 2014 WL 7343997, at *11 (N.D.N.Y. Dec. 23, 2014) (dismissing the

plaintiffs request for injunctive relief because "[e]ven plaintiffs retaliation claim, if it

were to proceed, does not allege anything other than speculative future conduct. There is

no allegation of any ongoing policy that could be enjoined"); see also Vega v. Semple, No.

3:17-CV-107 (JBA), 2018 WL 4656236, at *12 (D. Conn. Sept. 27, 2018)(allowing a

                                            - 12-
claim for prospective injunctive reliefto go forward because the plaintiffs' allegations "are

not merely speculative" and state a continuous violation oflaw),appealfiled. No. 18-3176

(2d Cir. Oct. 24, 2018).^

       The Court therefore finds Plaintiffs request for injunctive relief is insufficient to

avoid the protections extended to state actors by the Eleventh Amendment,as are his claims

against Defendants in their official capacities, and they are accordingly dismissed.

       C.     Equal Protection Claim


       Plaintiff alleges that Nurse Springer violated his equal protection rights. (Dkt. 12

at ^ 83). For the reasons that follow, the Court finds the Amended Complaint fails to state

an equal protection claim.

       The Equal Protection Clause "is essentially a direction that all persons similarly

situated should be treated alike." City ofCleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 439 (1985). "Plaintiffs in such cases generally allege that they have been arbitrarily

classified as members of an identifiable group." Engquist v. Or. Dep't ofAgric., 553 U.S.

591, 601 (2008) (quotation omitted). '"Unless a classification trammels fundamental

personal rights or is drawn upon inherent suspect distinctions such as race, religion, or

alienage,' the courts must presume that the distinctions made are constitutional as long as




^      Although this argument was not raised by Defendants, another potential problem
with Plaintiffs request for injunctive relief is that any Defendants named in the instant
lawsuit do not appear to have the authority to decide where Plaintiff is housed, and
therefore it is not certain that Plaintiffs injury could be redressed if he is granted the
injunctive relief he seeks. See NY Correction Law § 72.2 ("The commissioner, or the
superintendent or director of an institution in which an inmate is confined, may permit an
inmate to be taken, under guard, to any place or for any purpose authorized by law[.]").
                                           - 13 -
they are 'rationally related to a legitimate state interest.'" Robles v. Dennison,745 F. Supp.

2d 244, 301 (W.D.N.Y. 2010)(quoting City ofNew Orleans v. Dukes, 427 U.S. 297, 303

(1976), aff'd, 449 F. App'x 51 (2d Cir. 2011).

       However,"an equal protection claim can in some circumstances be sustained even

if the plaintiff has not alleged class-based discrimination, but instead claims that [he] has

been irrationally singled out as a so-called 'class ofone.'" Id. "To state an equal protection

claim based on a theory of selective enforcement, a plaintiff must plausibly allege ... that

he was treated differently from other similarly situated individuals." Lanning v. City of

Glen Falls, 908 F.3d 19, 29 (2d Cir. 2018). "He also must show that the disparity in

treatment cannot survive the appropriate level of scrutiny which, in the prison setting,

means that he must demonstrate that his treatment was not 'reasonably related to [any]

legitimate penological interests.'" Phillips v. Girdich, 408 F.3d 124, 129 (2d Cir. 2005)

(alteration in original)(quoting Shaw v. Murphy,532 U.S. 223,225 (2001)).

       Plaintiff has failed to allege either that he was a member ofa protected class or that

he was treated differently from other similarly situated individuals. See, e.g., Roman v.

Donelli, 347 F. App'x 662, 663 (2d Cir. 2009)(holding the prisoner's equal protection

claim was properly dismissed because he "has not established that he is a member of a

protected class, nor has he established an equal protection violation under a 'class of one'

theory"); Green v. Martin, 224 F. Supp. 3d 154, 171 (D. Conn. 2016)(dismissing the

prisoner's equal protection claim because he did not allege that he was a member of a

protected class or that he was treated differently from a similarly situated inmate). Plaintiff

alleges that Nurse Springer "neglecting to report my sexual assault complaint was an act

                                            - 14-
of discrimination in violation of my equal protection [rights] under the United States

Constitution." (Dkt. 12 at ^83). Plaintiffs conclusory statements are not sufficient to state

an equal protection claim. See A'Gard v. Perez,919 F. Supp. 2d 394,406(S.D.N.Y. 2013)

(holding the plaintiff failed to state a claim for denial of equal protection "because the

Amended Complaint states no facts demonstrating that the plaintiff was treated differently

from similarly situated inmates"); Marrero v. Kirkpatrick, 659 F. Supp. 2d 422, 424-25

(W.D.N.Y. 2009)(dismissing the prisoner's equal protection claim because he made the

allegation "in conclusory fashion"). Accordingly, the Court grants Defendants' motion to

dismiss as to this claim.


       D.      New York Penal Law Claims


       Plaintiff alleges that Defendants violated New York Penal Law §§ 130.20(1),

130.25(1), 130.55, and 130.60. The Court dismisses these claims for the reasons that

follow.


       Under New York law, "[i]n the absence of an express private right of action,

plaintiffs can seek civil relief in a plenary action based on a violation ofthe statute only if

a legislative intent to create such a right ofaction is fairly implied in the statutory provisions

and their legislative history." Cruz v. TD Bank, N.A., 22 N.Y.3d 61, 70(2013)(quotation

omitted). Determining whether a private right of action exists depends on three factors:

"(1) whether the plaintiff is one of the class for whose particular benefit the statute was

enacted;(2) whether recognition of a private right of action would promote the legislative

purpose; and (3) whether creation of such a right would be consistent with the legislative

scheme." Sheehy v. Big Flats Cmty. Day, Inc., 73 N.Y.2d 629,633(1989). Defendants do

                                              - 15-
not contest the first two factors, but rather whether a private right of action for these New

York Penal Law sections would be consistent with the legislative scheme. (Dkt. 22-1 at

9-10); see Sheehy, 73 N.Y.2d at 634 ("[W]e must, most importantly, determine the

consistency of [finding a private right] with the purposes underlying the legislative

scheme."(internal alteration, quotation, and emphasis omitted)).

       Plaintiff does not have a private right to bring claims pursuant to New York Penal

Law §§ 130.20(1), 130.25(1), 130.55, and 130.60. New York courts decline "to recognize

a private right of action in instances where the Legislature specifically considered and

expressly provided for enforcement mechanisms in the statute itself." Cruz,22 N.Y.3d at

71. Courts within this Circuit have accordingly held consistently that criminal charges

under New York law "cannot be prosecuted by a private person." Christian v. Town of

Riga,649 F. Supp. 2d 84,91 (W.D.N.Y. 2009);see, e.g., Ongv. Park Manor (Middletown

Park) Rehab. And Healthcare Ctr., 51 F. Supp. 3d 319, 348 n.l9 (S.D.N.Y. 2014)

(discussing that a provision of N.Y.Penal Law "cannot form the basis of a civil claim, nor

can it form the basis of a § 1983 or related claim given that those statutes apply only to

violations of federal constitutional rights"); Peterec v. Hilliard, No. 12-CV-3944 (CS),

2013 WL 5178328, at *8 (S.D.N.Y. Sept. 16, 2013)("[Pjrivate citizens do not have a

private cause ofaction for criminal violations."(quotation omitted));Smith v. N.Y.C. Police

Dep't, No. 06 Civ. 15436(JSR)(KNF), 2010 WL 423039, at *5 (S.D.N.Y. Feb. 4, 2010)

("[A]n individual cannot bring a private cause of action for alleged criminal violations."),

report and recommendation adopted,2010 WL 2008839(S.D.N.Y. May 17,2010); Moore

V. N.Y.C. Dep't ofEduc., No.03 Civ.2034(LAP), 2004 WL 691523, at *5 (S.D.N.Y. Mar.

                                           - 16-
31,2004)("These claims [pursuant to N.Y.Penal Law]must be dismissed because plaintiff

has set forth no authority to support his claim that a private right of action to enforce rights

allegedly created by these provisions exists.").

       Moreover,the New York state legislature provided a civil cause ofaction for victims

who have suffered from the acts defined under various sections of New York Penal Law

Article 130. See Civil Practice Law and Rules("CPLR")§ 213-c("[A]civil claim or cause

of action to recover from a defendant... for physical, psychological or other injury or

condition suffered by a person as a result of acts by such defendant of rape in the first

degree as defined in section 130.35 of the penal law, or criminal sexual act in the first

degree as defined in section 130.50 ofthe penal law, or aggravated sexual abuse in the first

degree as defined in section 130.70 of the penal law, or course of sexual conduct against a

child in the first degree as defined in section 130.75 ofthe penal law may be brought within

five years."). The legislature's designation of express provisions of Article 130 of New

York Penal Law that may be pursued in a civil action indicates that the legislature did not

intend for there to be a private right to pursue the remaining provisions, including those

invoked by Plaintiff. See Sheehy, 73 N.Y.2d at 636("Where the Legislature has not been

completely silent but has instead made express provision for civil remedy,albeit a narrower

remedy than the plaintiff might wish, the courts should ordinarily not attempt to fashion a

different remedy ... at least where ...the two statutes address the same wrong.");see also

People ex rel. Spitzer v. Grasso, 42 A.D.3d 126, 135, 836 N.Y.S.2d 40 (1st Dep't 2007)

(applying expressio unius to disallow the state Attorney General from bringing causes of

action against corporate officers "other than the [five] causes of action the Legislature

                                             - 17-
expressly authorized" in the statute). Additionally,the phrasing ofthe statute indicates that

the New York Legislature only intended for the victims of defendants convicted of, or at

least charged with, those crimes to be able to pursue civil claims under the statute's

purview. See CPLR § 213-c ("[A] civil claim or cause of action to recover from a

defendant... for physical, psychological or other injury or condition suffered by a person

as a result of acts by such defendant[.]").

       Moreover, the state civil statutes that specifically reference the provisions invoked

by Plaintiff either discuss legal consequences that stem from a conviction under those

sections of the New York Penal Law or use them to articulate term definitions. See, e.g.,

Dom. Rel. §§ 170, 200 (citing behaviors defined in N.Y. Penal § 130.20 as a cause for

filing an action for separation or divorce); Veh. & Traff. § 509-cc (listing N.Y. Penal

§§ 130.20, 130.25, and 130.55 as offenses that disqualify a person from being a school bus

driver); Alco. Bev. Cont. § 53.1 (stating a conviction under N.Y.Penal §§ 130.55 or 130.60

may cause revocation of a license or permit issued pursuant to the Alcohol Beverage

Control Law). Not one of these statutes indicates that the legislature intended for there to

be a private right of action pursuant to New York Penal Law §§ 130.20(1), 130.25(1),

130.55, or 130.60.

       The Court accordingly finds that a private right of action for Plaintiffs New York

Penal Law claims would not be consistent with New York's legislative scheme, and grants

Defendants' motion to dismiss them.




                                              - 18
       E.     Retaliation Claim


      Plaintiff alleges that Nurse Springer violated his First Amendment rights after he

told her that Sergeant Patterson, Kampnich, Piotrowski, and Palmer had assaulted him on

November 23, 2013. (Dkt. 12 at ^ 83). He claims she retaliated against his verbal report

by ignoring his medical concerns related to the incident. {Id.). The Court grants

Defendants' motion as to this claim for the following reasons.

       To make out a § 1983 retaliation claim, an inmate must show the following:(1) he

was engaged in constitutionally protected conduct; and(2)the prison officials conduct was

taken in retaliation for the inmate's protected conduct. Graham v. Henderson, 89 F.3d 75,

80(2d Cir. 1996). A prisoner's claims of retaliation are examined with "skepticism and

particular care." Colon v. Coughlin, 58 F.3d 865, 872(2d Cir. 1995). "Prisoner plaintiffs

may rely on circumstantial evidence to prove their retaliation claims, such as temporal

proximity of events, but in doing so, the plaintiff also must usually provide some non-

conclusory evidence that raises an inference of retaliatory animus in order to proceed to

trial." Parks v. Blanchette, 144 F. Supp. 3d 282, 331(D. Conn. 2015)(quotation omitted).

      "While courts in this Circuit have found that verbal complaints may be protected

for the purposes of a First Amendment retaliation claim, the Second Circuit has yet to

articulate a bright line rule regarding constitutionally protected oral speech by an inmate."

Booker v. Griffin, No. 16-CV-00072(NSR),2018 WL 1614346, at *17(S.D.N.Y. Mar. 31,

2018). Compare Mclntosh v. United States, No. 14-CV-7889(KMK),2016 WL 1274585,

at *26 (S.D.N.Y. Mar. 31, 2016) ("[TJhere is authority in the Second Circuit for the

proposition that verbal complaints can be protected action for purposes of a First

                                           - 19-
Amendment retaliation claim.")^ ^ith Allah-Kasiem v. Sidorowicz, No. 09 Civ.

9665(DLC), 2012 WL 2912930, at *9 (S.D.N.Y. July 17, 2012)("Having chosen not to

use the grievance process provided by [DOCCS], [the plaintiff] cannot claim that his

comments to [the defendant] are entitled to the same protection that adheres to properly

filed grievances."). Additionally, the vast majority of cases that address whether a

prisoner's verbal complaints may constitute protected speech do so in the context of

prisoners complaining to corrections officers—^the Court's research found only one case in

this Circuit where instead a law librarian was implicated,see White v. Westchester County,

No. 18-CV-730 (KMK), 2018 WL 6726555, at *1, *16 (S.D.N.Y. Dec. 21, 2018)

("Plaintiff has plausibly alleged that he was engaging in protected speech both when he

approached [the defendant] to notarize his notice of claim against [the other defendants]

and when he confronted [the defendant] about her harassment of him."), and none

involving complaints made to medical staff. ^

       "Qualified immunity insulates public officials from claims for damages where their

conduct does not violate 'clearly established statutory or constitutional rights of which a

reasonable person would have known.'" Defore v. Premore, 86 F.3d 48, 50(2d Cir. 1996)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). '"Clearly established' means

that, at the time of the officer's conduct, the law was 'sufficiently clear' that every




^      Liberally construing Plaintiffs allegations, as is required when a plaintiff proceeds
pro se. Plaintiff could claim that Nurse Springer retaliated against him for telling Sergeant
Brinkeroffthat he needed to report a sexual assault. (Dkt. 12 at ^ 38). However,the Court
finds that even if that were Plaintiffs claim. Nurse Springer would still be entitled to
qualified immunity for the reasons discussed below.
                                           -20-
'reasonable official would understand that what he is doing' is unlawful." District of

Columbia v. Wesby, 138 S. Ct. 577,589(2018). "This demanding standard protects all but

the plainly incompetent or those who knowingly violate the law." Id. "It is not enough

that the rule is suggested by then-existing precedent. The precedent must be clear enough

that every reasonable official would interpret it to establish the particular rule the plaintiff

seeks to apply." Id. at 590.

       Nurse Springer is entitled to qualified immunity as to Plaintiffs retaliation claim.

Assuming the truth of Plaintiffs claims, Nurse Springer's alleged conduct occurred on

November 23, 2013, and the law surrounding whether a prisoner's verbal complaints are

protected speech was unsettled then,and is still unsettled as ofthe issuance ofthis Decision.

See Booker, 2018 WL 1614346, at *17 (holding the defendants were entitled to qualified

immunity at the pleadings stage as to the First Amendment retaliation claim "[b]ecause the

law is not well-settled regarding whether an inmate's verbal complaint constitutes

protected speech"); Ford v. Martuscello, No. 9:14-cv-01566 (DNH/DEP), 2016 WL

5322166, at *4 (N.D.N.Y. June 23, 2016)("[T]he Second Circuit has yet to articulate a

bright line rule regarding constitutionally protected oral speech by an inmate[.]"), report

and recommendation adopted, 2016 WL 5256901 (N.D.N.Y. Sept. 22, 2016); see also

Rodriguez v. Phillips, 66 F.3d 470,479(2d Cir. 1995)(granting qualified immunity where

an officer allegedly retaliated against a prisoner for verbally defending another inmate

because there was "no clearly established First Amendment right to approach and speak

to" the officer).



                                              21 -
       Accordingly, the Court grants Defendants' motion as to Plaintiffs retaliation

claim.'

       F.      Conspiracy to Cover-Up Claim


       Plaintiff alleges Defendants conspired to file a false a misbehavior report against

him to cover up their unlawful use of force. The Court dismisses Plaintiffs conspiracy

claim for the reasons that follow.


       To state a conspiracy claim in violation of constitutional rights under § 1983, a

plaintiff must allege:"(1)an agreement between two or more state actors or between a state

actor and a private entity;(2)to act in concert to inflict an unconstitutional injury; and(3)

an overt act done in furtherance of that goal causing damages." Pangburn v. Culbertson,

200F.3d65,72(2dCir. 1999).

       The intracorporate conspiracy doctrine provides that "if the conspiratorial conduct

challenged is essentially a single act by a single corporation acting exclusively through its

own... officers[]and employees, each acting within the scope ofhis employment[,]there

can be no actionable conspiracy." O'Diah v. Neth, No. 6:10-CV-6592(MAT), 2013 WL

6440610, at *4 (W.D.N.Y. Dec. 9, 2013)(quotation and citation omitted)(alterations in

original). "[A]n exception to the doctrine applies when individual employees are pursuing




'      In its April 14, 2017, Order, the Court noted that while filing a grievance is a
constitutionally protected activity for retaliation purposes. Plaintiff did "not allege that his
filing of the grievance was the substantial or motivating factor behind the Misbehavior
report." (Dkt. 11 at 11-12). The Court afforded Plaintiff leave to file an amended
complaint to cure this defect {id. at 12), but Plaintiffs Amended Complaint failed to do so
(Dkt. 12 at 23-31). Accordingly, the Court dismissed Plaintiffs false misbehavior report
claims in its April 18, 2018, Order. (Dkt. 18 at 3).
                                             -22-
personal interests wholly separate and apart from the entity[.]" Anemone v. Metro. Transp.

Autk,419 F. Supp. 2d 602,604(S.D.N.Y. 2006).

      "While exact specifics are not required,'the pleadings must present facts tending to

show agreement and concerted action.'" Graham v. Peters, No. 13-CV-705JTC,2013 WL

5924727, at *2(W.D.N.Y. Oct. 31, 2013)(quoting               v. Spota, 11A F. Supp. 2d 457,

512-13(E.D.N.Y. 2011)). Plaintiff is required to "'make an effort to provide some details

of time and place and the alleged effects of the conspiracy.' In addition, a plaintiff must

plead facts to demonstrate that the defendants entered into an agreement, express or tacit,

to achieve the unlawful end." Warren v. Fischl, 33 F. Supp. 2d 171, 177(E.D.N.Y. 1999)

(quoting Dwares v. City ofNew York, 985 F.2d 94, 100(2d Cir. 1993)).

       Plaintiff has failed to allege that Defendants acted to inflict an unconstitutional

injury on him. The Amended Complaint alleges that Defendants conspired to file a false

misbehavior and medical report against Plaintiff regarding the events of November 23,

2013, to cover up their unlawful use of force on Plaintiff. (Dkt. 12 at TITj 62-63). "[TJhere

is no constitutional right to be free from the cover-up of a past constitutional violation."

Lewis V. Havernack, No.9:12-CV-0031(GLS/DEP),2013 WL 1294606, at *12(N.D.N.Y.

Mar. 28, 2013), report and recommendation adopted, 2013 WL 1294592(N.D.N.Y. Mar.

28,2013);see James v. Annucci, No.9:17-CV-0843(GTS/DEP),2018 WL 4565771, at *4

(N.D.N.Y. Sept. 24, 2018)("General allegations that a party conspired to cover up a past

constitutional violation are insufficient to establish liability under Section 1983."); De

Ponceau v. Bruner, No. 9:09-CV-0605 (GTS/DEP), 2012 WL 1030415, at *7(N.D.N.Y.

Feb. 21, 2012)("A claim that a prison employee has taken steps to conceal evidence of a

                                           -23-
past constitutional violation which is not ongoing does not alone state a cognizable

constitutional claim under 42 U.S.C. § 1983."), report and recommendation adopted by

2012 WL 1014821 (N.D.N.Y. Mar. 23, 2012). Rather, Plaintiff must allege that the

conspiracy itself inflicted some sort of unconstitutional injury, such as a deprivation of due

process rights. See Barrett v. United States, 798 F.2d 565, 578(2d Cir. 1986)(finding the

existence of a constitutional deprivation when a cover-up resulted in a lower settlement

figure).

       The Court previously addressed how Defendants' alleged conduct impacted

Plaintiffs due process rights in its April 14,2018,and April 18,2018, Orders in the context

ofPlaintiffs false misbehavior report claim. (Dkt. 11 at ll-12;Dkt. 18 at 2-3). "In general,

a prison inmate has no constitutionally guaranteed immunity from being falsely or wrongly

accused of conduct which may result in the deprivation of a protected liberty interest."

Willey V. Kirkpatrick, 801 F.3d 51, 63(2d Cir. 2015)(quotation omitted). There are two

exceptions to this rule: "when an inmate is able to show either(1)that he was disciplined

without adequate due process as a result of the report; or(2)that the report was issued in

retaliation for exercising a constitutionally protected right." Id. (quotation omitted). The

Court found Plaintiff has not alleged that he was disciplined because of the conspiracy or

allegedly false misbehavior report (Dkt. 18 at 3)—in fact, he alleges that the charges

brought against him were dismissed after a disciplinary hearing or are still pending (Dkt.

12 at TfTI 67, 74). As Plaintiff alleges that he was not disciplined, he has failed to allege,

nor eould he allege, that any agreement between Defendants resulted in a deprivation of

his due process rights. See McCloud v. Brack, 55 F. Supp. 3d 478,483(W.D.N.Y. 2014)

                                            -24-
(holding the plaintiffs allegations could not establish a constitutional deprivation because

"the misbehavior reports issued against plaintiff, arising out of the incidents in question,

were dismissed").

         Plaintiff also alleges that Nurse Springer falsified her medical report as part of the

cover-up. (Dkt. 12 at ^ 62("Defendant Joann L. Springer, misrepresented the altercation

of Nov. 23,2013 by falsifying the medical report, which she wrote in conspiracy with [the

other defendants], that Plaintiff(me) had no [visible] injuries[.]")). A guard or nurse's

failure to document an inmate's injuries is not a constitutional deprivation, and bare

allegations that a medical report was used to cover up a conspiracy are not sufficient to

state a conspiracy claim pursuant to § 1983. See Tavares v. N.Y.C. Heath and Hasps.

Corp., No. 13-CV-3148 (PKC)(MHD), 2015 WL 158863, at *9 (S.D.N.Y. Jan. 13, 2015)

(holding the plaintiffs allegations that medical staff tried to cover-up for the defendants in

their medical report was not sufficient to state a conspiracy claim); Evans v. Murphy, No.

12CV365, 2013 WL 2250709, at *3 (W.D.N.Y. May 22, 2013)("[T]he plaintiff asserts

that[a prison official] failed to document[the plaintiffs] injuries to cover-up the incident.

Such a claim does not state a constitutional claim.").^

         Accordingly, the Court grants Defendants' motion to dismiss Plaintiffs conspiracy

claim.




^      Additionally, as discussed above, to the extent that Plaintiff alleges Nurse Springer
engaged in retaliatory conduct by issuing a false medical report in response to his verbal
complaint, she is entitled to qualified immunity. Moreover, Plaintiff has not alleged facts
demonstrating "that [Djefendants entered into an agreement, express or tacit," to retaliate
against him—his conspiracy claim instead centers around Defendants' alleged cover-up.
Warren, 33 F. Supp. 2d at 177; see supra note 7.
                                             -25-
                                   CONCLUSION


      For the forgoing reasons,Plaintiffs motion for a preliminary injunction(Dkt. 21)is

denied, and Defendants' partial motion to dismiss(Dkt. 22)is granted.

      SO ORDERED.




                                                                WOLFORD
                                                 «t6d States District Judge

Dated: March 20, 2019
       Rochester, New York




                                         -26
